Citation Nr: 1439444	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service connected residuals of injury, right pectoral region, resulting in scar and painful limitation of shoulder motion, claimed as right brachial plexus injury, right shoulder with residual radial nerve damage, muscle damage and rotation of the shoulder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from May 1996 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2005 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in October 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1. The Veteran's service-connected right shoulder disability is manifested by no more than subjective complaints of weakness, stiffness and painful motion and objective evidence of motion limited to no less than 75 degrees.  There is no evidence of ankylosis or recurrent dislocation of the scapulohumeral joint.

2. The Veteran's right shoulder disability is manifested by a single, painful scar that is not unstable nor adherent to underlying tissue.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent for residuals of a right shoulder injury have not been met.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

2. The criteria for an initial evaluation of 10 percent, but not greater, for painful scarring associated with residuals of a right shoulder injury have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's right shoulder disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes this case was most recently remanded by the Board in October 2013 for additional development.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's right shoulder disability has been assigned a 20 percent evaluation throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  The Veteran asserts that separate evaluations are warranted for muscle damage, limitation of motion and scarring.  The Board notes that, while the Veteran initially asserted a separate evaluation for neurological impairment in his January 2006 notice of disagreement, a separate evaluation for this manifestation was granted by February 2006 rating decision, which the Veteran did not appeal.  Therefore, a discussion of a higher evaluation for neurological manifestations of the Veteran's disability is not appropriate at this time.

Under Diagnostic Code 5201, a 20 percent evaluation is warranted where motion of the arm is limited to shoulder level (90 degrees).  Motion limited to midway between side and shoulder level (45 degrees) warrants a 30 percent evaluation.  Finally, a maximum 40 percent evaluation is warranted where motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

The Veteran has been provided a number of VA examinations during the course of the instant appeal.  The report of a January 2005 VA examination notes the Veteran's right shoulder was symmetrical with the left without deformity, swelling or atrophy.  The range of motion testing revealed abduction limited to 75 degrees without pain and forward flexion to 130 degrees without pain.  External and internal rotation was 65 degrees and a full 90 degrees of motion, respectively.  Grip strength was strong and radial pulse was palpable.

The report of a March 2007 VA examination revealed the right should was symmetric with the left without deformity, swelling or atrophy.  Range of motion testing revealed abduction limited by pain to 75 degrees, forward flexion limited by pain to 130 degrees, and external and internal rotation to 65 degrees and a full 90 degrees, respectively.  Power against resistance and gravity was good, grip strong, and radial pulse palpable.

The report of an April 2008 VA examination note the Veteran's right shoulder was negative for deformity, giving way, instability, stiffness, weakness, incoordination, dislocation or subluxation, locking episodes, effusions, inflammation or flare-ups of joint disease.  Flexion was limited by pain and repetitive motion to 125 degrees, abduction to 100 degrees, and internal and external rotation both to 65 degrees of motion.  There was no ankyloses of the right shoulder joint, and x-rays were normal.

At an August 2012 VA examination, the Veteran complained of pain in the superior and lateral shoulder region, with a sharp pain on abduction.  He reported subjective complaints of decreased grip strength and being dependent on his non-dominant left hand to compensation when doing lifting.  Range of motion testing following repetitive motion revealed flexion limited by pain to 160 degrees and abduction to 115 degrees of motion.  Muscle strength testing was 5/5 (normal) on both abduction and flexion.  Rotator cuff specific testing was normal throughout.  The examiner specifically noted there is no functional loss of the pectoralis muscle.

After reviewing the evidence of record, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's right shoulder disability at any point during the appeal period.  In this regard, the Board observes the Veteran's right shoulder disability is manifested throughout the appeal period by subjective complaints of painful motion, weakness and stiffness with objective evidence of limitation of motion.  However, there is no evidence of abduction or forward flexion of the right arm limited to midway between side and shoulder level (45 degrees) or less.  

Furthermore, the Board finds that a separate evaluation for muscle impairment is not warranted.  In this regard, strength testing has been normal throughout the appeal period, and the August 2012 VA examiner specifically found there to be no functional loss of the pectoralis muscle.  

Finally, the Board determines that a separate evaluation of 10 percent, but not greater, is warranted for scarring associated with the Veteran's right shoulder disability.  Both the January 2005 and March 2007 VA examination reports note the Veteran's scar was not adhesive but tender to the touch.  Combined with the Veteran's subjective reports of a painful scar, and affording the Veteran the benefit of the doubt, the Board award an initial 10 percent evaluation for a painful scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, the Board finds that a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  In this regard, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of the scapulohumeral joint or other impairment of the humerus.  As such, a higher evaluation under Diagnostic Codes 5200 or 5202 is not warranted.

The Board acknowledges the Veteran's contentions that his right shoulder disability warrants an initial evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right shoulder strain.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

As such, for the reasons discussed above, the Board finds that a preponderance of the evidence is against the assignment of an initial evaluation in excess of 20 percent for the Veteran's right shoulder disability, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, an initial evaluation of 10 percent, but not greater, is warranted for painful scarring associated with the right shoulder disability.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the record indicates the Veteran's right shoulder disability is manifested by painful limitation of motion, which is specifically contemplated by the rating criteria; his subjective complaints of muscle weakness are not supported by the objective evidence of record

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  There is no medical evidence that the Veteran's right shoulder disability has markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected right shoulder disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An initial evaluation in excess of 20 percent for residuals of injury, right pectoral region is denied.  

An initial evaluation of 10 percent, but not greater, for a painful scar associated with residuals of injury, right pectoral region, is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


